Peters, J. (dissenting).
I respectfully dissent. “There is no firmer or more settled principle of Establishment Clause jurisprudence than that prohibiting the use of the State’s power to force one to profess a religious belief or participate in a religious activity” (Matter of Griffin v Coughlin, 88 NY2d 674, 686 [1996], cert denied 519 US 1054 [1997]; see Matter of Port Washington Union Free School Dist. v Port Washington Teachers Assn., 268 AD2d 523, 524 [2000], appeal dismissed 95 NY2d 790 [2000], lv denied 95 NY2d 761 [2000]). Because the disputed contract clause* grants three extra days of paid leave only to those employees who are religiously observant, I find it to be violative of the Establishment Clause.
The contract provision fails each and every prong of the quintessential tripartite test originally declared in Lemon v Kurtzman (403 US 602, 612-613 [1971]; see Lee v Weisman, 505 US 577, 585 [1992]; Committee for Pub. Educ. & Religious Liberty v Nyquist, 413 US 756, 773 [1973]). Focusing solely on “anticoercion ... an essential precept” (Matter of Griffin v Coughlin, supra at 688 n 6), I find that the practice promoted here results in a substantial monetary benefit only for those employees who affirm that they observe a “Sabbath or other holy day” as a “requirement” of their religion. This policy subtly coerces and pressures an employee to declare a religious belief or, “at the very least[,] influences an employee’s choice as to whether to adopt and maintain a set of unquestionably religious beliefs and practices by conditioning a substantial economic benefit solely on religious exercise” (Matter of Civil Serv. Empls. Assn. [Eastchester Union Free School Dist.], 29 PERB ¶ 3041 [1996]). Rather than simply affording employees an opportunity to worship, it encourages and financially rewards them for doing so (see Hunterdon Cent. High School Bd. of Educ. v Hunterdon Cent. High School Teachers’ Assn., 174 NJ Super 468, 477, 416 A2d 980, 984-985 [1980], affd 86 NJ 43, 429 A2d 354 [1981]). For these reasons, I would affirm the determina*688tion of the Supreme Court which found the clause unconstitutional.
Ordered that the judgment is reversed, on the law, without costs, and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision.

 The clause provides that: “Teachers shall be allowed up to three (3) paid days for religious observance where as a requirement of his/her religion he observes his Sabbath or other holy day, including a reasonable time prior and subsequent thereto for travel between his place of employment and his home. If additional days are necessary the teacher may charge these to available personal business leave or unpaid leave if personal business days are not available. Requests for same shall be made at least five (5) days in advance on a form provided by the District.”